DETAILED ACTION
Applicant’s amendments and remarks, filed December 16, 2021, are fully acknowledged by the Examiner. Currently, claims 24, 29-31, 34-36 and 41-50 are pending with claims 1-23, 25-28, 32, 33 and 37-40 cancelled, and claims 24, 29-31, 35 and 36.  The following is a complete response to the December 16, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 24, 29-31, 34-36 and 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner identified Yates (US Pat. Pub. 2012/0116379), Zacahrais (US Pat. No. 5,720,742) and Alexander (US Pat. Pub. 2013/0096374) were cited by the Examiner as the closes references to the instant claims. However, each of independent claims 24, 31 and 36 have been amended to include subject matter that, taken in combination with the remaining limitations in each respective claim, fails to be disclosed, fairly suggested, or made obvious in the prior art. 
Specifically and with respect to claim 24, the claim has been amended to require that the processor is configured to execute instructions including the determination that the measured force exceeds a predetermined threshold, wherein the predetermined threshold is based on an accumulation of biological material on the cutting member, and to further generator an alert to a user of the surgical instrument based on the determination that the measured force exceeds the predetermined force threshold. While the prior combination of Yates and Zacharias was relied upon by the Examiner to teach the use of force feedback via a load cell (feedback from 550 in Yates), and for the comparison of force data against a predetermined threshold (via the teaching in Zacharias’s col. 6; 8-13), neither Yates nor Zacharias contemplate that the predetermined threshold is specifically based on an accumulation of biological material on the cutting member as presently set forth in claim 24. That is, while the prior combination of Yates and Zacharias provides for a predetermined threshold, Zacharias fails to specifically contemplate that the predetermined force threshold that is in the instructions that the processor is configured to execute is specifically based on accumulation of biological material on the cutting member. Zacharias, rather, only contemplates that the “pre-set limit” in col. 6 is some limit that protects the device, and not that the limit is specifically predetermined based on an accumulation of biological material on the cutting member. The Examiner has failed to find any disclosure in the prior art that, whether taken alone or in any fair combination, would provide for a predetermined force threshold that would be based on the accumulation of biological material on the cutting member. Similar rationale is equally applicable to independent claims 31 and 36. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794